UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number [811-05037] [Professionally Managed Portfolios] (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Robert M. Slotky Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) [626-914-7363] Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:December 31, 2007 Item 1. Schedule of Investments. The Osterweis Fund SCHEDULE OF INVESTMENTS at December 31, 2007 (Unaudited) Shares Value COMMON STOCKS: 85.5% Beverages: 3.8% 130,750 Anheuser-Busch Companies, Inc. $ 6,843,455 77,400 Diageo Plc - ADR 6,643,242 13,486,697 Biotechnology: 4.7% 155,925 Charles River Laboratories, Inc.* 10,259,865 70,275 Invitrogen Corp.* 6,564,388 16,824,253 Capital Markets: 2.2% 591,400 Azimut Holding SpA1 7,665,191 Commercial Services & Supplies: 3.0% 204,337 Republic Services, Inc. 6,405,965 134,450 Waste Management, Inc. 4,392,481 10,798,446 Computer Integrated Systems Design: 1.6% 602,750 Ness Technologies, Inc.* 5,563,383 Containers
